Order and judgment unanimously modified so as to provide that interest shall be added to the award only from December 11, 1954, and, as so modified, affirmed, without costs. The question whether interest was to be allowed on the award from the date when payment of the invoices was found to be due was for the arbitrators to determine. In absence of such an allowance by the arbitrators, the court, on respondent’s motion to confirm the award, was powerless to award interest from the date of breach. The mere fact that the award was silent on the question did not mean that the arbitrators did not consider the question and did not operate to enable the court to allow such interest. Provisions of law applicable to judicial actions and proceedings do not necessarily apply to arbitrations. Parties who submit their controversies to arbitration forego those provisions and leave all questions of law and fact to the arbitrators. The right to interest involves questions of fact and law that are within the purview of the arbitrators. Further, although a successful party generally is entitled to interest from the date of the award (Matter of East India Trading Co. [Halari], 280 App. Div. 420, affd. 305 N. Y. 866), here the award required appellant to pay within ten days after the date thereof. Accordingly, interest should run only from the expiration of that period. Settle order on notice. Concur — Breitel, J. P., Bastow, Botein, Rabin and Cox, JJ.